Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-14, 17-22, 27, and 29-37 as filed 05 May 2021 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) filed 05/05/2021, fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. For the IDS filed 05/05/2021 citations B4, and C43 were not considered as C43 is not translated, B4 does not have date, cannot be identified from information provided, and cannot be found among attachments. All have been lined through and were not considered by the examiner. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
Claim 6 is objected to because of the following informalities: “single chain” antibodies are listed multiple times in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “domain antibody” in claim 6 is used by the claim in a list of antibody structures, but no commonly used definition can be found in the art. The term is indefinite because the specification does not clearly redefine the term and it is not well defined in the arts.

Regarding claim 7, the claim includes embodiments where the antibody of claim 1 is a rabbit, mouse, or humanized antibody. Claim 7 is dependent from claim 1. Thus, the antibody of claim 7 has the CDR sequences of claim 1 which are human CDR sequences (see Example 1). A rabbit, mouse, or humanized antibodies would have CDR sequences that are not human CDR sequences. Therefore, it is unclear how the antibody of claim 7 can be a rabbit, mouse, or humanized antibody and include the human CDR sequences of claim 1. Thus, the metes and bounds of claim 7 is unclear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites “the antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is a . . . a domain antibody . . . a single domain antibody.” The instant claim 1 requires CDRs 1-3 for both the heavy and light chain. Single domain antibodies do not contain six CDRs (Abstract and Figure 1 of Muyldermans et. al., TRENDS in Biochemical Sciences, 2001, (26)4, 230-235) (“Muyldermans” PTO-892) and therefor claim 6 does not encompass all the limitations of claim 1. 

Claim 7 recites “the antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment thereof is a rabbit, mouse, chimeric, humanized or fully human antigen-binding antibody.”  The instant claim 1 requires CDRs of instant SEQ ID NOs: 2-8 which are human CDR sequences (See Example 1).  A rabbit, mouse, or humanize antibody as required in claim 7 would have CDR sequences that are not human CDR sequences.  Therefore claim 7 does not encompass all the limitations of claim 1. 

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smider (US20160194627) (“Smider”, PTO-892), as evidenced by Rijkers & van de Corput, “Antibody diversity and B Cell-mediated immunity” in Principles of Immunopharmacology, 2nd edition (2005) pages 19 to 44) (“Rijkers” PTO-892).
Smider teaches the sequences: SEQ ID NO: 351 with 63.5% query match with a fusion of instant SEQ ID NOs: 6 to 7 to 8 and SEQ ID NO: 27 with a 63.6% query match with instant fusion of instant SEQ ID NOs: 2 to 3 to 4 (see alignments). Smider teaches antibodies with variable heavy chain encoded by SEQ ID NOs: 10-43, and variable light chain of SEQ ID NO: 351 ([0722]). Smider further teaches the somatic hypermutation of antibodies ([0397]). Somatic hypermutations include mutations to the CDRs of the antibody (See page 38 in second column lines 5-9 of Rijkers). The somatic hypermutation of the CDRs from the instant claim 1 would include the sequences found in Longo. Thus, Longo teaches affinity matured variants of the antibody from instant claim 17. 


    PNG
    media_image1.png
    385
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    812
    media_image2.png
    Greyscale


Conclusion
Claims 1, 4, 5, 8-14, 18-22, 27, and 29-37 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCESCA EDGINGTON-GIORDANO whose telephone number is (571)272-8232. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.E./Examiner, Art Unit 1643         
                                                                                                                                                                                               /JULIE WU/Supervisory Patent Examiner, Art Unit 1643